DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al., US Pub. 2020/0273609.
Regarding claims 1, 11 and 18. Tseng teaches a protection device assembly and a method of forming a positive temperature coefficient device (PTC thermistor; see at least figure 1 and paragraph 0001), comprising:
a protection component 10 (over-current protection device; see paragraph 0040);
a first electrode layer 14 (on the top surface of the PTC 13) positioned directly atop a first main side of the protection component;
a second electrode layer (comprises of a first section 121, 19 and a second section 122, 20 on the lower surface of the PTC 13) in direct contact with a second main side of the protection component;
a first insulation layer 16 disposed over the first electrode layer 14 and a second insulation layer 15 disposed over the second electrode layer (121, 19 and 122, 20); and
a solder pad (Tseng teaches tin plated solder pad 17 and 18.  Current invention lists tin, silver, nickel or other metal or ally as desired as solder pad material.  See paragraph 0029 of the current invention.) in direct contact with only the second insulation layer 15 and the second electrode layer, wherein the second electrode layer includes a first section 121 separated from a second section 122 by a gap (trench 123; paragraph 0043), and wherein the first and second sections of the second electrode layer comprise:
a first portion 121 extending horizontally along the second main side of the protection component; and
a second portion 19 extend perpendicularly from the first portion 121, wherein the second portion 121 passes through the second insulation layer 15 and directly contacts only the solder pad 17, the first section 121, and the second insulation layer 15, and wherein the second insulation layer passes completely around the second portion (see figure 6 of Tseng).
Regarding claims 2, 12 and 19, Tseng teaches the protection device assembly and the method, further comprising a second solder pad (the solder pad 17 and 18 comprises of a metal plated with tin “to improve solderability.” See paragraph 0040.), wherein the second solder pad extends over the second insulation layer, and wherein the first and second solder pads are not in direct contact with the protection component 13 (see figure 6 of Tseng).
Regarding claim 3, Tseng teaches the protection device assembly, further comprising a printed circuit board 30 (see figure 12 and paragraph 0047), wherein the first and second solder pads (17 and 18) are connected to the printed circuit board 30 by a solder 31.
Regarding claim 7, Tseng teaches the protection device, wherein the first electrode 14 has a width, in a horizontal direction, is approximately equal to a width of the protection component 13, in the horizontal direction (see figure 6).
Regarding claims 9 and 16, Tseng teaches the protection device assembly, wherein the first insulation layer 16 and the second insulation layer 15 form an encapsulation covering surrounding each of: the protection component 13, the first electrode layer 14, and the second electrode layer 121 and 122 (For comparison see figure 6 of Tseng and figure 7D of the current invention.).
Regarding claims 10 and 17, Tseng teaches the protection device assembly, wherein the protection component 13 includes the first main side opposite the second main side (top and bottom; see figure 1), an end opposite a second end (left and right), and a first side opposite a second side (front and back), and wherein the encapsulation (encapsulation comprises of insulation layers 15, 16 and 22; see figure 0040) covering extends over each of: the first main side, the second main side, the end, and the second end (claim does not recite total enclosure). 
Regarding claim 20, Tseng teaches the method, further comprising proving an encapsulation (comprising of insulation layers 15, 16 and 22) covering around each of: the PTC protection component 13, the first electrode layer 14, the second electrode layer 121 and/or 122, wherein the first and second solder pads (17 and 18) extends over the encapsulation covering (specifically extends over insulation layer 22 and directly over the insulation layer 15; see figure 2 of Tseng).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833